Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Shafer (US PG Pub 2005/0075701) in view of Ternes et al. (US PG Pub 2015/0258341) teach all the claimed limitations except for the charge density per phase applied to the nerves by the electrical signal is between 70µC to 1100µC per cm2 per phase.  
Applicant argued the invention was directed to stimulating the neural activity of a splenic arterial nerve at a site where the splenic artery is not in direct contact with the pancreas.  As confirmed in the April 26, 2022 interview, this claim limitation is interpreted as stimulating the splenic arterial loop ([0009]).  Further, applicant cited Cogan et al., Tissue damage threshold during therapeutic electrical stimulation, J Neural Eng. 2016 April; 13(2): 021001. Doi:10.1088/1741-2560/13/2/021001. as an argument that microelectrodes allow stimulation at higher charge densities without causing tissue damage as compared to traditional damage thresholds of macroelectrodes. As such, one of ordinary skill in the art would not be motivated to use the charge densities and microelectrodes of Kopell et al. (US PG Pub 2009/0054955), Fried et al. (US Pat 10,363,420), McCreery et al. (US Pat 8,831,739) and Veraart et al. (US Pat 6,442,431) because these charge densities are applied in intracranial electrostimulation applications (Kopell et al. [0206]; Fried et al. col. 43, line 18-40; McCreery et al. col. 4, lines 15-25; Veraart et al. claim 15) and not taught as being applied to nerves adjacent to the splenic arterial nerve at a site where the splenic artery is not in direct contact with the pancreas, or the splenic arterial loop, as required by the independent claims. 
In the April 7, 2022 response, the Applicant had identified O’Mahony (US PG Pub 2017/0165480) as stating “charge densities greater than 30 µC per cm2 per phase have been shown to cause nerve and tissue damage” ([0043]).  The claimed invention delivers electrical stimulation at where the charge density per phase is 70-1100 µC per cm2 per phase, bringing into question the safety of the invention.  A review of O’Mahony is directed to delivering electrical stimulation via standard electrodes to treat the diaphragm.  Applicant stated on the record in the interview dated May 6, 2022 (see attached) that the novelty of the invention is delivering electrical stimulation with the higher charge density per phase specifically to the site where the splenic artery is not in direct contact with the pancreas, the splenic arterial loop, as this specific location allows for delivering the higher charge density per phase without causing the nerve and tissue damage that O’Mahony teaches.  Applicant also indicated the specification stated this novelty.  At least one area identified being paragraph [0009] of the published application where it states, 
“The inventors have found a new way of stimulating splenic arterial nerves with minimized surgical injury or damage to organs, such as the pancreas. This new way involves applying electrical signals to splenic arterial nerves at sites where the splenic artery is not in direct contact with the pancreas. For example, the splenic artery, which runs along the surface of the pancreas, is generally in direct contact with the pancreas, but separates at certain positions from the surface of the pancreas in loop-like structures (herein referred to as splenic arterial loops).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792